  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


FREDRICK B. MOTLEY,        )
                           )
     Plaintiff,            )
                           )                CIVIL ACTION NO.
     v.                    )                  2:18cv880-MHT
                           )                       (WO)
WARDEN III-RICHER, et al., )
                           )
     Defendants.           )

                            JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) The        United    States         Magistrate    Judge's

recommendation (doc. no. 5) is adopted.

    (2) Plaintiff’s claims against defendants Alabama

Department    of    Corrections    and      Bullock   Correctional

Facility are dismissed with prejudice, and these two

defendants    are     terminated       as     parties    to    this

proceeding.    All claims against all other defendants

remain pending.
      The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket   as   a   final   judgment

pursuant   to   Rule   58   of    the   Federal    Rules   of   Civil

Procedure.

      This case is not closed, and is referred back to

the    United   States      Magistrate     Judge     for    further

proceedings.

      DONE, this the 29th day of November, 2018.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
